Citation Nr: 1726444	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-24 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as due to exposure to herbicides and to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a skin disability other than chloracne, claimed as due to exposure to herbicides and to include as secondary to service-connected disease or injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty years on active duty in the U.S. Army from September 1950 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the RO that denied service connection for chronic obstructive pulmonary disease; and from a May 2014 decision of the RO that denied service connection for acute asteatotic dermatitis with complaint of skin lesions on neck, chest, back, and upper extremities.  The Veteran timely appealed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability and for a skin disability other than chloracne, and has asserted that each of the claimed disabilities is secondary to his post-traumatic stress disorder (PTSD).

He also contends that each of the claimed disabilities is caused by, or is a result of, his presumed exposure to Agent Orange in active service; and that each of the claimed disabilities had its onset in active service and continued to worsen post-service.  The Veteran's active duty included service in Vietnam; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).


Respiratory

Clinical evaluations at the time of the Veteran's separation examinations from active service in August 1959 and in March 1971 reveal normal lungs.  

The post-service treatment records show that results of pulmonary function testing were consistent with emphysema in January 2008.  Records show that the Veteran was treated in the emergency department for an exacerbation of chronic obstructive pulmonary disease in December 2012.

The report of a January 2013 VA examination reveals a medical history of progressively worsening shortness of breath and dyspnea on exertion since the 1990's; and that chest X-rays were normal and revealed no disease in 1999 and in 2007.  Current pulmonary function testing revealed very severe obstructive ventilatory defect without significant improvement post-bronchodilator, evidence of air trapping, and severely reduced diffusion capacity.  Diagnoses included emphysema and chronic obstructive pulmonary disease.
  
In an August 2013 addendum, the January 2013 VA examiner opined that the Veteran's chronic obstructive pulmonary disease was less likely as not incurred in or caused by the claimed in-service flu; and was more likely than not related to the Veteran's history of smoking.

Private records, dated in November 2013, show a smoking history of two-to-three packs per day for 40 years; and that the Veteran quit smoking 40 years ago.  Chest X-rays also revealed hyperinflated lung fields without acute cardiopulmonary process.  Assessments in November 2013 included chronic airway obstruction and chronic respiratory failure.

In June 2016, the Veteran reported that he had learned to smoke in boot camp and that he continued smoking until 1970 or 1971.  Although he tried several times to quit before 1970, he always went back to smoking.

With regard to the Veteran's claim for secondary service connection, the Board finds that the January 2013 examiner did not provide an opinion regarding whether the Veteran's respiratory disability is proximately due to or aggravated by his service-connected PTSD.  Hence, the Board cannot resolve this matter without further medical clarification.

Skin

Clinical evaluations at the time of the Veteran's separation examinations from active service in August 1959 and in March 1971 reveal normal skin.  

The post-service treatment records show that the Veteran was treated for multiple lesions on his face and body in December 2001, which were assessed as skin tags or dermatosis papulosa nigra.  He was again treated for multiple, small keratosis lesions on his face and neck in May 2005; and for a clearing rash on his back in June 2005, which was assessed as asteatotic dermatitis.  Nodular skin lesions were noted on the Veteran's lower back in January 2008, and ointment was prescribed.  A VA physician noted that the Veteran's chronic skin rash on his back was suggestive possibly of acne testosterone deficiency in February 2010.

By rating action in September 2010, service connection for chloracne was denied.

During a December 2010 Agent Orange examination, the Veteran reported having rashes since 1980; and reported having a lipoma removed from the superior aspect of his right back.  Following examination, diagnoses included rash.  

Dark skin, almost to the point of acanthosis nigricans, was noted in June 2012.  In April 2014, the Veteran reported suffering from skin lesions on his neck, chest, back, and on the upper extremities of his body since leaving Vietnam in 1968.  In September 2014, the Veteran reported being exposed to all the elements in Vietnam such as monsoons, extreme heat, Agent Orange, and other herbicides.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

With regard to the Veteran's claim for secondary service connection, there is no opinion regarding whether the Veteran's claimed skin disability is proximately due to or aggravated by his service-connected PTSD.

Hence, the Board cannot resolve this matter without further medical clarification.  While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA treatment records, from June 2016 forward; and associate them with the Veteran's claims file.

2. The January 2013 VA examination report for respiratory disability should be returned to the examiner (or, if the examiner is unavailable, a suitable substitute) for addendum opinions as to:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disability either had its onset in active service or is otherwise related to active service-specifically, to include the Veteran's presumed in-service exposure to herbicides. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD (1) caused or (2) aggravated (i.e., permanently increased in severity) any respiratory disability beyond the natural progress.

The examiner should provide a rationale for the opinions. The examiner is advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner also is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner or any substitute examiner deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted.  

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a skin disability other than chloracne, and the likely etiology of each disease or injury. 

(a) For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the disease or injury incurred during active service-specifically, to include the Veteran's presumed in-service exposure to herbicides; and the Veteran's account of continuing symptoms of skin rashes and discomfort since then.
 
(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD (1) caused or (2) aggravated (i.e., permanently increased in severity) any current skin disability other than chloracne, beyond the natural progress.

The examiner should provide a rationale for the opinions. The examiner is advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner also is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




